576 F.2d 1249
UNITED STATES of America, Plaintiff-Appellee,v.Donald Eugene COLYER, Defendant-Appellant.
No. 77-5259.
United States Court of Appeals,Fifth Circuit.
July 20, 1978.

Donald Eugene Colyer, pro se.
Werner A. Powers, Dallas, Tex.  (Court-appointed), for defendant-appellant.
Kenneth J. Mighell, U.S. Atty., R. H. Wallace, Jr., Gerhard Kleinschmidt, Ronald C. H. Eddins, Asst. U.S. Attys., Fort Worth, Tex., for plaintiff-appellee.
On Petition for Rehearing (Opinion April 21, 1978, 5 Cir.,
571 F.2d 941)
Before WISDOM and GEE, Circuit Judges, and VAN PELT*, District Judge.
PER CURIAM:


1
On consideration of the Petition for Rehearing filed in the above entitled and numbered case the opinion heretofore filed is amended by striking from the second line of the first complete paragraph on 7 (paragraphs numbered 4 and 5 of the printed opinion) the following: "under Fed.R.Crim.P. 52(a)."  and inserting in lieu thereof the following: "beyond a reasonable doubt.  Chapman v. California, 386 U.S. 18, 24, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967)."  whereby the sentence will read as follows:


2
"However, we find that any error in this case was harmless beyond a reasonable doubt.  Chapman v. California, 386 U.S. 18, 24, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967)."


3
Upon consideration of the Petition for Rehearing


4
IT IS ORDERED that the same be and is hereby overruled and denied.



*
 Senior District Judge of the District of Nebraska, sitting by designation